CLD-186                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 19-3778
                                      ___________

                          LAUREL MICHELE SCHLEMMER

                                             v.

    CENTRAL INTELLIGENCE AGENCY; WARDEN ALLEGHENY COUNTY JAIL;
    ATTORNEY GENERAL PENNSYLVANIA; DISTRICT ATTORNEY ALLEGHENY
              COUNTY; COMMONWEALTH OF PENNSYLVANIA

                                  FREDERICK H. BANKS,
                                                     Appellant
                                                    *(Pursuant to FRAP 12(a))
                      ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                          (D.C. Civil Action No. 15-cv-01583)
                      District Judge: Honorable Arthur J. Schwab
                      ____________________________________

                        Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     May 7, 2020
               Before: JORDAN, KRAUSE, and MATEY, Circuit Judges

                              (Opinion filed: May 13, 2020)
                                       _________

                                        OPINION *
                                        _________

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              1
PER CURIAM

          Frederick Banks appeals the District Court’s order denying his motion to reopen.

For the reasons below, we will summarily affirm the district court’s order.

          In 2015, Banks filed a motion pursuant to 28 U.S.C. § 2241 on behalf of Laurel

Schlemmer. Schlemmer’s attorney, Michael Machen, informed the District Court that

Schlemmer had no knowledge of the petition. Because Schlemmer had not authorized

the action, the District Court dismissed it with prejudice. Banks continued to file

motions, arguing that he had filed the petition as Schlemmer’s next friend. 1 The District

Court denied these motions, concluding that Banks could not act as Schlemmer’s next

friend.

          In 2019, Banks filed a motion to reopen the case and to hold Machen in contempt.

He asserted that Machen lied when he told the Court that Schlemmer had no knowledge

of the petition. The District Court denied the motion, and Banks filed a notice of appeal.

          The District Court did not err in denying the motion to reopen and motion to hold

Machen in contempt. To the extent that the motion to reopen was based on Fed. R. Civ.


1
  The purpose of the next-friend procedure is to afford access to the courts to a “real party
in interest [who] is unable to litigate his own cause due to mental incapacity, lack of
access to court, or other similar disability.” Whitmore v. Arkansas, 495 U.S. 149, 165
(1990); see also In re Zettlemoyer, 53 F.3d 24, 27 (3d Cir. 1995), as amended (May 2,
1995) (per curiam). Next-friend standing is proper where the next-friend applicant has a
significant relationship with the real party in interest, and the next-friend applicant is
“truly dedicated to the best interests of the person on whose behalf he seeks to litigate.”
Id. at 163-64.

                                               2
P. 60(b)(3), which allows relief from judgment based on fraud, the motion was untimely.

See Fed. R. Civ. P. 60(c) (motion pursuant to Rule 60(b)(3) must be made within a year

of the judgment). To the extent that it was based on Rule 60(b)(6), which allows relief

from judgment for any other reason, Banks has not shown extraordinary circumstances.

See Gonzalez v. Crosby, 545 U.S. 524, 535 (2005). Nothing in the motion to reopen

undermines the District Court’s prior conclusion that Banks lacked next-friend standing

to pursue the § 2241 petition. Banks failed to demonstrate, among other things, that he

has a significant relationship with Schlemmer. 2

       Summary action is appropriate if there is no substantial question presented in

the appeal. See Third Circuit LAR 27.4. For the above reasons, we will summarily

affirm the District Court’s order. See Third Circuit I.O.P. 10.6.




2
  In addition, as a layperson, Banks cannot represent other parties. A non-attorney cannot
represent another party, even if acting as a next friend. See Elustra v. Mineo, 595 F.3d
699, 704 (7th Cir. 2010) (next friends may not conduct litigation pro se); Berrios v.
N.Y.C. Hous. Auth., 564 F.3d 130, 134 (2d Cir. 2009) (non-attorney next friend must be
represented by an attorney in order to represent incompetent litigant); see also Osei-
Afriyie v. Med. Coll. of Pa., 937 F.2d 876, 882-83 (3d Cir. 1991) (non-lawyer parent
cannot represent interests of children); Lewis v. Lenc-Smith Mfg. Co., 784 F.2d 829, 830
(7th Cir. 1986) (per curiam) (litigant may appear in federal court only through counsel or
pro se); Herrera-Venegas v. Sanchez-Rivera, 681 F.2d 41, 42 (1st Cir. 1982) (per curiam)
(same).

                                             3